Citation Nr: 1701183	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-35 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability, to include asthma.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

5.  Entitlement to service connection for hypertension, to include as due to erectile dysfunction.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for bilateral foot disability.

8.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1978 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Regional Office (RO) in Saint Louis, Missouri, and a February 2010 decision of the RO in North Little Rock, Arkansas.

In February 2012, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer available to participate in this decision.  The Board notified the Veteran of this instance in a March 2016 notice letter and requested that he indicate within 30 days whether he wanted a second hearing, in accordance with 38 U.S.C.A. § 7107(c) (West 2014) and 38 C.F.R. § 20.717 (2016).  The Veteran's response was received in April 2016.  He indicated that he did not desire to have another Board hearing and requested that his case be decided based on the evidence of record.  Additional evidence has been received since the Board hearing that was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c).

The Board previously considered this appeal in May 2014, and remanded these issues for further development.  After the development was completed, the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

Concerning the low back disability, the Veteran was afforded a VA examination in November 2008.  This examination diagnosed only thoracolumbar strain and opined the condition was less likely related to service and explained that the complaints of low back pain in service resolved and cited in part to the separation examination that was normal.  The examiner did not discuss the fact that just two days after the separation examination the Veteran was treated for low back pain after falling and injuring his back while playing basketball and was placed on limited profile for 3 days.  

Subsequent to the examination, VA treatment records in 2013 indicate that the veteran had "arthritis problems" in multiple locations.  These records did not specifically indicate there was arthritis of the low back; however it makes it unclear whether or not there is arthritis.  Additionally, the Veteran sent an April 2015 statement from T.C.M., M.D. that indicated the mechanical back pain likely began in service.  Dr. M. did not, however, provide a rationale for this opinion.  In light of this additional evidence, further examination is necessary to clarify the diagnosis and provide an opinion to the etiology.    

Concerning the other claims for service connection, the Board finds that VA examinations are necessary.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Service treatment records show that the Veteran was examined for chest pains and breathing issues during service.  These records also indicate treatment for erectile dysfunction, right hand issues, possible feet issues upon entrance examination, and high blood pressure.  

In February 2012, the Veteran testified before a Veterans Law Judge.  He stated that he had been having problems with erectile dysfunction since basic training, but did not seek treatment until November 1982 when he realized the severity of this issue.  He explained that he continued to have problems with erectile dysfunction after service and that the symptoms contributed in part to his three divorces.  

Furthermore, the Veteran testified that he experienced right hand symptoms during service that may have resulted in his current right hand disability.  He said that he injured his right hand many times while playing basketball during service even though it may not be in his service treatment records.  The Veteran also said that he continued to experience hand sprains after service and re-injured his hand at work in 2009.  

With regard to his bilateral feet disability, the Veteran explained that he did complain of feet issues upon entrance into service, but the examiner did not include a narrative despite indicating with a hand drawn circle and arrow that more was to be included about the Veteran's feet in the narrative text box.  The Veteran said that he did not complain about issues with his feet during service, but continued to have problems with his feet after separation.

Concerning service connection for sleep apnea, the Veteran said that he has been snoring loudly since service.  He described being given complaints during service from his roommates regarding the severity of his snoring.  

Concerning the hypertension, the Veteran further explained that his blood pressure readings during service were consistently high and reflects a continuity of symptoms that led to his current diagnosis for hypertension.

Concerning the psychiatric condition, the Veteran testified that his psychiatric symptoms are related to events in service or alternatively that it is related to his erectile dysfunction.  

The Veteran's testimony regarding these disabilities meets the low threshold of McLendon and VA examinations should be obtained.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is asked to opine as to the following:

a) Clarify the current diagnoses of the low back.  The examiner should comment on the VA treatment records suggesting arthritis in multiple locations and the 2009 MRI that noted neuroforaminal narrowing. 

b) For each diagnosis, provide an opinion as to whether it is it at least as likely as not (a 50 percent or better probability) that the current low back disability is related to service.  The examiner should comment on the Veteran's testimony and service treatment records reflecting treatment for back pain in April 1980, November 1982, August 1983.  The examiner should also comment on the fact that days after the separation examination in August 1983, the Veteran was seen for emergency care for low back pain after falling while playing basketball and was placed on limited profile for 3 days.

A complete rationale for all opinions must be provided.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of erectile dysfunction.  The entire claims file should be reviewed by the examiner.  

a)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current erectile dysfunction is related to service.  The examiner should comment on the Veteran's testimony and service treatment records concerning the in-service treatment for ejaculation issues in November 1982 and any other treatment records that may indicate erectile dysfunction during service, including high blood pressure.

A complete rationale for all opinions must be provided.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of hypertension and asthma.  The entire claims file should be reviewed by the examiner.  

a)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current hypertension is related to service or a service-connected disability (potentially to include erectile dysfunction).  The examiner should comment on the Veteran's testimony and service treatment records concerning the in-service treatment for chest pain and fluctuating blood pressure readings.

b)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current asthma disability is related to service.  The examiner should comment on the Veteran's testimony and service treatment records concerning the in-service treatment for chest pain and fluctuating blood pressure readings.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.  

4.  Schedule a VA examination to determine and clarify the nature and etiology of the Veteran's psychiatric disorders, to include anxiety and depression.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) For each psychiatric diagnosis (including anxiety and depression), opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service or a service-connected disability (potentially to include erectile dysfunction).

For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran has received diagnoses for depression and anxiety at different points during the appeal period.

A complete rationale for all opinions must be provided.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the bilateral foot disability.  The entire claims file should be reviewed by the examiner.  

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current bilateral foot disability is related to service.  The examiner should comment on the Veteran's testimony concerning the indication of a foot condition on the entrance examination service and continuous pain since then.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

6.  Schedule the Veteran for a VA examination to determine whether the Veteran has a current right hand disability, and if so, to determine the etiology of any present disability.  The entire claims file should be reviewed by the examiner.  

After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current right hand disability is related to service.  The examiner should comment on the Veteran's testimony concerning in-service right hand injuries and symptoms since service.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

a) The examiner should state whether it is at least as likely as not (50 percent probability or greater) that a current sleep disorder had its onset in or is otherwise etiologically related to service. 

The examiner should discuss the Veteran's lay statements of severe snoring since service.

8.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §  7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).




